LANE, Judge,
concurring:
I agree completely with the analysis and conclusions in Part II of the lead opinion concerning the law on officiality of statements and its application in this case. Accordingly, I concur in the actions on findings and the sentence reassessment stated above.
I also agree with Part III of the lead opinion insofar as it finds that there is a potential lesser offense of “false unofficial statement” chargeable under Article 134, UCMJ, but that we may not affirm findings of guilty as to that offense in this case. However, I have arrived at these latter conclusions through a different analytical model, based mainly on my study of several Court of Military Appeals opinions.
The narrow issue under consideration is the power of this court, as a “reviewing authority,” to “affirm ... so much of a finding as includes a lesser included offense.” UCMJ art. 59(b).
In order to affirm a lesser included offense in lieu of affirming the offense of which the appellant stands convicted — other than one under the “crimes and offenses not capital” clause of Article 1341 — we should first deter*1040mine whether there was a specific understanding at trial as to lesser included offenses. This could be the result of (1) an agreement between the counsel and military judge, (2) instructions by the military judge to the panel, or (3) an announcement by the military judge, in a judge alone trial, prior to deliberations on findings. United States v. McGhee, 32 M.J. 322, 325 (C.M.A.1991) (counsel agreed negligent homicide was the only lesser included offense of involuntary manslaughter); United States v. McKinley, 27 M.J. 78, 80 (C.M.A.1988) (judge ruled and counsel agreed no lesser included offenses of obstructing justice); United States v. Morgan, 8 U.S.C.M.A. 659, 25 C.M.R. 163, 166-67, 1958 WL 3105 (1958) (conviction of lesser included offense not instructed upon cannot stand). If present, this determination becomes the “law of the case” unless there is “plain ¿rror.”2 McKinley, 27 M.J. at 80.
If there is no “law of the case” to control lesser included offense findings, we should then look to the Manual for Courts-Martial to see which offenses are specifically determined therein to be lesser included offenses for the charged specification. McGhee, 32 M.J. at 325 (Manual lists negligent homicide as lesser included offense of involuntary manslaughter); McKinley, 27 M.J. at 80 (Manual states no lesser included offense of obstructing justice).
When, under either of these two scenarios, we have a lesser included offense to the offense of which the appellant was convicted at trial, we may (subject to a determination of sufficiency) affirm that lesser included offense. United States v. Patterson, 14 U.S.C.M.A. 441, 34 C.M.R. 221, 224 (1964) (“Appellate affirmance of a lesser offense included within the offense found is supported by substantive law, established rules of procedure, and reason”). In most instances, (for example, voluntary manslaughter (Article 119) as a lesser included offense to murder (Article 118)) it is a simple matter
to see that the elements of the lesser are different only in degree from that of the greater (“the intent to kill or inflict great bodily harm” is similar in nature but lesser in degree to “a premeditated design to MU”). The area of concern has been when a lesser included offense is found in Article 134 as an offense prejudicial to good order and discipline or service discrediting.
The Court of Military Appeals has held that “[njecessarily, all the elements of offenses lesser included within that charged are ‘found by the trial court’ when it convicts the accused of the greater offense.” Id. (citation omitted). For this to be true in the case where the Manual specifically lists an offense under Article 134 (for example, negligent homicide) as a lesser included offense (here, of murder), we must indulge in a presumption.3 This presumption is that any offense contained in a specific article of the Code was legislated as a military offense (that is, an offense for which a military member should be tried) because it was deemed by Congress to be prejudicial to good order and discipline and service discrediting. See United States v. Morgan, 33 M.J. 1055, 1060 (A.C.M.R.1991), aff'd, 37 M.J. 407 (C.M.A. 1993) (quoting United States v. Clardy, 13 M.J. 308, 315 (C.M.A.1982)) (“Regulations which accompany legislation are a guide to legislative intent.”). Therefore, a finding of guilty of murder incorporates an unarticulated finding that the accused’s conduct was prejudicial to good order and discipline and service discrediting sufficient to support the Manual’s listing of negligent homicide as a lesser included offense.
As alluded above, Patterson contains an important caveat. After stating the general affirmance power of appellate courts, the Court of Military Appeals stated that:
this Court has consistently sustained appellate affirmance of an offense included within that found by the court-martial when, on review, it is determined that the *1041evidence of record is insufficient to support one of the elements of the offense of which the accused was convicted, but sufficient to support the lesser offense.
34 C.M.R. at 224 (emphasis added). Even when acting under this presumption that the findings at the trial level include those of prejudice to good order and discipline and service discrediting conduct, we cannot affirm a lesser included offense under Article 134 if we find that the evidence of record is insufficient to support that finding. It is important, for analytical purposes, to distinguish between the record containing a specific finding (Patterson says it is there) and containing sufficient evidence.
When we are faced with a situation where neither of the two lesser included offense scenarios (“law of the case” and specific Manual listing) applies, then we can only affirm a lesser included offense where there are findings with respect to a greater offense which include all the elements of the lesser offense. This means that a lesser offense under Article 134 is probably not affirmable in this situation. United States v. Martin, 50 C.M.R. 314 (A.C.M.R.), aff'd, 1 M.J. 75 (C.M.A.1975). In Martin, the convening authority erred in approving a “wrongful possession” of drugs under Article 134 in lieu of the court-martial’s finding of a violation of a lawful general regulation under Article 92 where there was no model Article 134 specification, no listed maximum punishment, the case was tried solely under Article 92 and “there was no indication that the trier of fact ever considered the elements of prejudicial or service-discrediting conduct.” Id. at 317.
Applying this analysis to the instant case, we find that there was no discussion as to a lesser included offense to that of a false official statement (so there is no “law of the case”) and the Manual lists only “attempt” as a lesser included offense. Manual for Courts-Martial, United States, 1984, Part IV, para. 31d. Therefore, we cannot use the Patterson presumption to affirm a lesser in-eluded offense of “false unofficial statement.” Because there is no finding of record that can be used to support affirmance of the element of prejudice to good order and discipline or service discredit, we cannot affirm this lesser offense under Article 134.4

. Offenses charged under this clause present a special problem that the model does not resolve. To affirm a lesser offense under either of the other clauses of Article 134, requires specific instructions or findings on prejudice to good order and discipline or service discredit. United States v. Mayo, 12 M.J. 286 (C.M.A.1982); United *1040States v. Almendarez, 46 C.M.R. 814 (A.C.M.R.), pet. denied, 46 C.M.R. 1323 (C.M.A.1972).


. This error must materially prejudice a substantial right of the accused. From this I presume that an agreement or instruction that misbehavior as a sentinel is a lesser included offense of rape committed in the barracks while on duty as a charge of quarters would not be honored as the former is clearly not contained in the latter.


. Some would call it a "legal fiction,” but I think it is more substantial than that term implies.


. I hasten to add that because this case represents the first time a court has stated that there is such an offense as "false unofficial statement” we could not affirm this offense on the due process ground of lack of notice to the accused that he had to defend against such a crime. I also point out that the analysis for determining affirmance is different from that for pleading an offense (and its lesser included offenses), where fair notice and not recitation of all the elements is the key.